DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  objected to because of the following informalities:  
(1) Regarding claim 4:
Line 5 recites “through a transmit path”; the examiner suggests changing to “through the transmit path”.
(2) Regarding claim 6:
Line 2 recites “determining one or more IQMM parameters”, the examiner suggests changing to “determining the one or more IQMM parameters”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-10 of U.S. Patent No. 11,240,089 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 11,240,089 B2
1
A method of pre-compensating for transmitter in-phase (I) and quadrature (Q) mismatch (IQMM), the method comprising: 
sending a first signal through a transmit path to provide a second signal; 
sending the second signal through an envelope detector; 
determining one or more IQMM parameters for the transmit path based on an output of the envelope detector; and 
determining one or more pre-compensation parameters for the transmit path based on the one or more IQMM parameters for the transmit path; 
wherein determining the one or more IQMM parameters for the transmit path comprises: 
applying a first pre-compensation parameter to the transmit path; 

determining a first power of a component of the second signal caused by transmit IQMM through the envelope detector based on the first pre-compensation parameter; 


applying a second pre-compensation parameter to the transmit path; 
determining a second power of a component of the second signal caused by transmit IQMM through the envelope detector based on the second pre-compensation parameter; and 



selecting one of the first pre-compensation parameter or the second pre-compensation parameter based on a lower of the first power and the second power.
3
A method of pre-compensating for transmitter in-phase (I) and quadrature (Q) mismatch (IQMM), the method comprising: 
sending a signal through an up-converter of a transmit path to provide an up-converted signal; 
determining the up-converted signal through an envelope detector; 
determining one or more IQMM parameters for the transmit path based on the determined up-converted signal; and 
determining one or more pre-compensation parameters for the transmit path based on the one or more IQMM parameters for the transmit path; 
wherein determining the one or more IQMM parameters for the transmit path comprises: 
applying a first pre-compensation parameter to the transmit path; 
determining a first power of a component of the up-converted signal caused by transmit IQMM through the envelope detector based on the first pre-compensation parameter; 
applying a second pre-compensation parameter to the transmit path; and 
determining a second power of a component of the up-converted signal caused by transmit IQMM through the envelope detector based on the second pre-compensation parameter; and 
wherein determining the one or more IQMM parameters for the transmit path further comprises selecting one of the first pre-compensation parameter or the second pre-compensation parameter based on a lower of the first power and the second power.
2
The method of claim 1, wherein: 
the method further comprises: 
applying one or more additional pre-compensation parameters to the transmit path; and 
determining one or more additional powers of one or more components of the second signal caused by transmit IQMM through the envelope detector based on the one or more additional pre-compensation parameters; and 
determining the one or more IQMM parameters for the transmit path comprises selecting one of the first pre-compensation parameter, the second pre-compensation parameter or the one or more additional pre-compensation parameters based on a lower of the first power, the second power, or the one or more additional powers.
4
The method of claim 3, wherein: 
the method further comprises: 
applying one or more additional pre-compensation parameters to the transmit path; and 
determining one or more additional powers of one or more components of the up-converted signal caused by transmit IQMM through the envelope detector based on the one or more additional pre-compensation parameters; and 
determining the one or more IQMM parameters for the transmit path comprises selecting one of the first pre-compensation parameter, the second pre-compensation parameter or the one or more additional pre-compensation parameters based on a lower of the first power, the second power, or the one or more additional powers.
3
A method of pre-compensating for transmitter in-phase (I) and quadrature (Q) mismatch (IQMM), the method comprising: 
sending a first signal through a transmit path to provide a second signal; 
sending the second signal through an envelope detector; 
determining one or more IQMM parameters for the transmit path based on an output of the envelope detector; and 
determining one or more pre-compensation parameters for the transmit path based on the one or more IQMM parameters for the transmit path; 
wherein determining the one or more IQMM parameters for the transmit path comprises: 
applying a first pre-compensation parameter to the transmit path; 

determining a first power of a component of the second signal caused by transmit IQMM through the envelope detector based on the first pre-compensation parameter; 


applying a second pre-compensation parameter to the transmit path; and 
determining a second power of a component of the second signal caused by transmit IQMM through the envelope detector based on the second pre-compensation parameter; 

the method further comprising: 
sweeping a frequency of the first signal sent through the transmit path to provide one or more additional second signals; 
sending the one or more additional second signals through the envelope detector to provide one or more additional outputs of the envelope detector; and 
determining the one or more IQMM parameters for the transmit path based on the one or more additional outputs of the envelope detector.
5
A method of pre-compensating for transmitter in-phase (I) and quadrature (Q) mismatch (IQMM), the method comprising: 
sending a signal through an up-converter of a transmit path to provide an up-converted signal; 
determining the up-converted signal through an envelope detector; 
determining one or more IQMM parameters for the transmit path based on the determined up-converted signal; and 
determining one or more pre-compensation parameters for the transmit path based on the one or more IQMM parameters for the transmit path; 
wherein determining the one or more IQMM parameters for the transmit path comprises: 
applying a first pre-compensation parameter to the transmit path; 
determining a first power of a component of the up-converted signal caused by transmit IQMM through the envelope detector based on the first pre-compensation parameter; 
applying a second pre-compensation parameter to the transmit path; and 
determining a second power of a component of the up-converted signal caused by transmit IQMM through the envelope detector based on the second pre-compensation parameter;
the method further comprising: 
sweeping a frequency of the signal sent through the up-converter of the transmit path to provide additional up-converted signals; 
determining the additional up-converted signals through the envelope detector; and 


determining the one or more IQMM parameters for the transmit path based on the additional determined up-converted signals.
4
A method of pre-compensating for transmitter in-phase (I) and quadrature (Q) mismatch (IQMM), the method comprising: 
sending a first input signal at a first frequency through a transmit path to provide a first output signal; 
sending a second input signal at a second frequency through a transmit path to provide a second output signal; 
sending the first output signal through an envelope detector to provide a first output of the envelope detector; 
sending the second output signal through the envelope detector to provide a second output of the envelope detector; 
determining one or more IQMM parameters for the transmit path based on the first output of the envelope detector and the second output of the envelope detector; and 

determining one or more pre-compensation parameters for the transmit path based on the one or more IQMM parameters for the transmit path.
6
A method of pre-compensating for transmitter in-phase (I) and quadrature (Q) mismatch (IQMM), the method comprising: 
sending a signal through an up-converter of a transmit path to provide an up-converted signal; 




determining the up-converted signal through an envelope detector; 






determining one or more IQMM parameters for the transmit path based on the determined up-converted signal; and 


determining one or more pre-compensation parameters for the transmit path based on the one or more IQMM parameters for the transmit path; 
wherein the signal comprises a first signal at a first frequency, the up-converted signal comprises a first up-converted signal, and the method further comprises: 
sending a second signal at a second frequency through the up-converter of the transmit path to provide a second up-converted signal; 
determining the second up-converted signal through the envelope detector, and 
determining the one or more IQMM parameters for the transmit path based on the determined second up-converted signal.
5
The method of claim 4, further comprising 
applying first and second pre-compensation parameters to the transmit path for each of the first and second input signals.
7
The method of claim 6, wherein: the method further comprises applying first and second pre-compensation parameters to the transmit path for each of the first and second signals; and 
the first and second up-converted signals are determined separately based on the first and second pre-compensation parameters.
6
The method of claim 5, wherein: 
determining one or more IQMM parameters for the transmit path comprises solving a system of equations based on the first and second output signals; and 

a first one of the equations comprises a function, at least in part, of the first and second pre-compensation parameters.
8
The method of claim 7, wherein: 
determining one or more IQMM parameters for the transmit path comprises solving a system of equations based on the determined first and second up-converted signals; and 
a first one of the equations comprises a function, at least in part, of the first and second pre-compensation parameters.
7
The method of claim 5, wherein the second frequency is a negative of the first frequency at baseband.
9
The method of claim 7, wherein the second frequency is a negative of the first frequency at baseband.
8
The method of claim 5, further comprising: 
sweeping the first and second frequencies for each of the first and second pre-compensation parameters;
 
determining additional first and second output signals based on sweeping the first and second frequencies; and 
determining the one or more IQMM parameters for the transmit path over frequency based on the determined additional output signals.
10
The method of claim 7, further comprising: 
sweeping the first and second frequencies for each of the first and second pre-compensation parameters; 
determining additional first and second up-converted signals based on sweeping the first and second frequencies; and 
determining the one or more IQMM parameters for the transmit path over frequency based on the determined additional up-converted signals.


(1) Regarding claims 1-2:
Claims 3-4 of US Patent 11,240,089 B2 discloses all subject matter of claim 1 with the interpretation of the “up-converted signal” as the claimed “second signal”; and “the determined up-converted signal” as the claim “output of the envelope detector” as shown in the above comparison.
(2) Regarding claim 3:
Claim 5 of US Patent 11,240,089 B2 discloses all subject matter of claim 3 with the interpretation of the “up-converted signal” as the claimed “second signal”; “the determined up-converted signal” as the claim ”output of the envelope detector”; and “the additional up-converted signals” as the claimed “additional second signal” as shown in the above comparison.
(3) Regarding claim 4:
Claim 6 of US Patent 11,240,089 B2 discloses all subject matter of claim 4 with the interpretation of the “up-converted signal” as the claimed “second signal”; and “the determined up-converted signal” as the claim “output of the envelope detector” as shown in the above comparison.
(4) Regarding claims 6-8:
Claims 7-10 of US Patent 11,240,089 B2 discloses all subject matter of claims 6-8 as shown in the above comparison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman et al. (US 2020/0169342 A1) discloses a phase spectrum based delay estimation method and module.
Tangudu et al. (US 2020/0169434 A1) discloses a channel estimation method and system for IQ imbalance and local oscillator leakage correction.
 Hagiwara et al. (US 10,225,118 B1) discloses a carrier leakage correction method for quadrature modulator.
Alavi et al. (US 2016/0294437 A1) discloses circuits and systems for transmitter calibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/3/2022